Exhibit 24(b)(4.24) Contract Schedule Separate Account Charges to Separate Account A daily charge at an annual effective rate of [1.25%] for mortality and expense risk and profit (M & E) is deducted from any portion of the account value allocated to a Variable Annuity. A daily charge at an annual effective rate of up to 0.25% for administration is deducted from any portion of the account value allocated to a Variable Annuity. Variable Annuity Assumed Annual Net Return Rate If a Variable Annuity is chosen, we will offer an assumed annual net return rate of between 3.0% and 5.0%. The daily net return rate factor for an assumed annual net return rate of [3.5%] per year is [0.9999058]. If the portion of a Variable Annuity payment for any Fund is not to decrease, the Annuity return factor under the Separate Account for that Fund must be: a) [4.75%] on an annual basis plus an annual return of up to [0.25%] to offset the administrative charge set at the time Annuity payments commence if an assumed annual net return rate of [3.5%] is chosen. Transfers Maximum Number of Allowable Fund Transfers: [Twelve per calendar Year] A050SP99(5/09)
